Fullerton v MTA Bus Co. (2019 NY Slip Op 06709)





Fullerton v MTA Bus Co.


2019 NY Slip Op 06709


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Gische, J.P., Webber, Kahn, Kern, JJ.


9656 301698/15

[*1]Lenworth A. Fullerton, Plaintiff-Respondent,
vMTA Bus Company, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Howard H. Sherman, J.), entered on or about November 1, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 9, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 24, 2019
CLERK